Title: From George Washington to Bushrod Washington, 24 October 1798
From: Washington, George
To: Washington, Bushrod



My dear Sir,
Mount Vernon 24th Octr 1798.

Your letter of the 19th instant came duly to hand. I think you were perfectly right in accepting the appointment of Associate Judge—Not only for the reasons you have mentioned, but on every other account.
I only regret that Judge Wilson had it not in his power to have postponed his exit (which I am persuaded he was not indisposed to do) to a later period. The Elections in New Jersey are not favourable, & in Pennsylvania—so far as we have heard—are bad. What these, and such like will produce, is left for wiser heads than mine to foretell. I auger very ill of them.
I wish your Circuit may be pleasant and honorable to you, and that you may return safe to your family & friends. The Season is propitious for a Southern tour and I hope your attention to the duties of your present Office will give satisfaction. Of some of the Judges who have gone that Circuit their has been heavy Complaints—I am Yr sincere friend & affecte Uncle

Go: Washington

